El Juez Asooiado SeñOR AldRey,
emitió la opinión del tribunal.
The American Colonial Bank demandó a don Luis Bravo y a otro cobrándoles una obligación personal constante en un pagaré de $3,800 y para asegurar la efectividad de la sentencia les embargó varios bienes, entre ellos la hacienda Constancia y sus cosechas del 1921 hasta el año 1925, pro-piedad de don Luis Bravo. También el Royal Bank of Canada hizo igual embargo en otro pleito que seguía contra Bravo y otro, también por obligación personal.
En vista de esos hechos don Hiram Gómez presentó contra ambos bancos y contra Luis Bravo y su esposa la de-manda que origina esta apelación a fin de que se declarase que un contrato de refacción agrícola que celebró con don Luis Bravo le da preferencia sobre dichos bancos para co-brar con las expresadas cosechas el dinero que facilitó para el cultivo de la expresada finca, cuyos frutos le fueron da-dos en garantía de $8,000 según escritura pública de 8 de agosto de 1921.
El Royal Bank of Canada se allanó a la demanda pero el American Colonial Bank se opuso a ella y por contrade-manda solicitó que se declare que tal escritura es simulada y fraudulenta.
Don Luis Bravo y su esposa no contestaron la demanda *150y les fue anotada la rebeldía, y celebrado el juicio recayó sentencia declarando con lugar la demanda y sin lugar la contrademanda del American Colonial Bank, quien interpuso esta apelación.
El demandante presentó en el juicio la escritura pública número 36 de 8 de agosto de 1921 en la que los esposos Bravo como dueños de la hacienda Constancia reconocen ha-ber recibido antes de esa fecha de ¡ion Hiram Gómez la can-tidad de $7,000 más otros mil dólares ante él notario en el acto de firmarse la escritura para cultivar y mejorar dicha hacienda, comprometiéndose a devolver dicha suma de $8,000 con el interés del 10 por ciento anual hasta su pago total en todo el tiempo comprendido desde la fecha de la escritura hasta el 31 de diciembre de 1923, dejando afecto y gravado a la seguridad dei pago de dicho préstamo todo el café que produzca dicha finca en las cosechas de 1921 y en las de 1922 y 1923, y conviniéndose además que en caso de que no que-dase completamente satisfecha la suma del préstamo y sus intereses antes de su vencimiento quedarían gravadas las subsiguientes cosechas de cafó de dicha finca hasta el total saldo de la cuenta. De dicha escritura aparece que fué anotada en el registro de contratos agrícolas el 16 de agosto de 1921.
También el demandante prestó declaración según la cual desde febrero de 1917 venía prestando dinero al Sr. Bravo para el cultivo y mejoramiento dé su dicha finca hasta lle-gar su crédito por ese concepto a la cantidad de $11,185.81: que habiéndole pedido el Sr. Bravo más dinero en agosto de 1921 el declarante solicitó de él que le otorgara una escri-tura de refacción agrícola por $8,000, que no cubría toda su acreencia pero que le era bastante porque a su juicio la finca era suficiente para cubrir todo su crédito: que todas y cada una de las cantidades que facilitó al Sr. Bravo fue-ron para el mejoramiento y cultivo de la expresada finca, la •que gracias a su dinero aumentó grandemente su producción: que los cheques que libró a favor de terceras personas lo *151hizo así por orden del Sr. Bravo y para gastos de la hacienda : que después de la escritura entregó en tres -ocasio-nes al Sr. Bravo hasta 700 dólares para la recolección y transporte de la cosecha de café de 1921: que el Sr. Bravo le entregó esa cosecha la que produjo en venta la cantidad de $3,008.25 de los que descontados los 700 dólares que le adelantó para la recolección le abonó a su cuenta $2,308.25: que en la fecha que declaraba, 8 de noviembre de 1923, el saldo a su favor ascendía a $5,691.75. También declaró ha-ber pagado algunas facturas contra la finca.
Para justificar que desde antes de otorgarse la escritura había entregado al Sr. Bravo dinero por más cantidad de los $7,000 que reconoció deberle, y la entrega de los otros mil dólares, presentó unos cheques librados por él desde el 3 de febrero de 1917 hasta el 8 de agosto de 1921 que suman unos $15,000, expedidos unos a la orden de don Luis Bravo, otros al portador y seis a favor de tres personas, por pe-queñas cantidades éstos. Asimismo presentó su libro en que figura la cuenta de refacción del Sr. Bravo que empieza el 3 de febrero de 1917 hasta el 9 de abril de 1923, que arroja un balance a su favor de $5,680.35.
Alega el apelante en los primeros motivos de su recurso que no debió ser admitida como prueba la escritura número 36 de 8 de agosto de 1921 sin justificarse previamente la entrega de dinero: que tampoco debieron ser admitidos los cheques que fueron presentados, unos porque son de fecha muy remota; otros porque fueron expedidos al portador y algunos a favor de terceras personas; y todos porque nb resulta que fueron entregados para la refacción.
La escritura mencionada era admisible como prueba de que don Hiram Grómez y los esposos Bravo celebraron dicho contrato pues es un documento público, y además porque el apelante aceptó en su contestación y en la contrademanda que fué otorgado, aunque alegando que es simulado y fraudulento;  y en cuanto a los cheques presentados para demostrar que el demandante había entregado al Sr. *152Bravo antes de firmarse la escritura los $7,000 en ella con-fesados como debidos, y aún mayor cantidad, también eran admisibles porque habiendo declarado don Hiram Gómez que las cantidades por ellos representadas fueron entrega-das al Sr. Bravo para el cultivo y mejoramiento de su finca, declaración que la corte creyó, son prueba de la existencia anterior de esa cuenta de refacción y de que en la fecha de la escritura el Sr. Bravo debía por tal concepto al Sr. Gó-mez los $7,000 confesados debidos en ella, y mayor canti-dad. También eran admisibles los cheques librados al por-tador y a favor de terceras personas porque el Sr. Gómez declaró que aquéllos fueron entregados al Sr. Bravo y que los expidió a terceras personas por orden del Sr. Bravo y para gastos de la finca.
La verdadera cuestión en este pleito gira sobre la si-guiente cuestión de derecho.
Sostiene el apelante que para que un crédito tenga el carácter de refaccionario con la preferencia que le da la ley no basta probar que se ha entregado dinero sino que para que exista el carácter preferente del crédito ha de probarse también que el dinero entregado ha sido invertido en mejorar la finca.
En este caso se ha probado que don Hiram Gómez en-tregó su dinero en préstamo al Sr. Bravo para el mejora-miento y cultivo' de la finca Constancia pero no hay eviden-cia tendente a probar que todos y cada uno de los dólares que facilitó fueron empleados por el dueño de la finca en peones, materiales, etc. para mejorarla, pero creemos que el Sr. Gómez no tenía que presentar tal evidencia para que su crédito pueda ser considerado como refaccionario, pues aun-que el Sr. Barrachina y el Sr. Morell, citados por el ape-lante, comentando el crédito refaccionario de la ley hipote-caria sostienen que tal prueba es necesaria, nosotros conve-nimos mejor con la opinión del Sr. Galindo y Escosura de que si bien en el derecho común el crédito refaccionario existe cuando el dinero se invierte en mejorar la cosa, sin *153embargo la ley hipotecaria se ha apartado de esa doctrina ■al conceder prelación al crédito refaccionario, teniendo por tal no al invertido en la obra sino al recibido para ella, por-que concede el privilegio al crédito anotado, qne consiste en las cantidades que se adelantan y no en las que se invier-ten. En efecto el artículo 59 de dicha ley (Comp. 1911, See. 6743) dice que el acreedor refaccionario podrá exigir anotación sobre la finca refaccionada por las cantidades que de una vez o sucesivamente anticipare. Es cierto que el dinero se da para invertirlo en el mejoramiento dé la finca pero si se adoptara criterio contrario al que exponemos se privaría a los dueños de fincas de las facilidades que le prestan los créditos refaccionarios para mejorarlas pues las dificultades en que como cuestión de hecho se encontrarían los acreedores para probar que realmente cada uno de los dólares que adelantaron para refacción fueron empleados por el dueño de la finca en el mejoramiento de ella ahuyen-tarían al capital u obligarían al acreedor a tener una inter-vención directa y quizás exclusiva en el empleo de su dinero para poder probar el día que su crédito fuese impug-nado que se invirtió en mejorar la finca, quedando de este modo los dueños de fincas en una situación deprimente y ridicula. Por esto creemos que el hecho cierto de haberse adelantado el dinero para la refacción de una finca y su anotación en el registro crea la preferencia contra otros acreedores.
Hemos considerado -hasta ahora esa cuestión bajo la ley hipotecaria aunque el contrato que motiva este pleito está regido por la ley especial número 37 de 1910 (Leyes de 1910, p. 122) sobre contrato de refacción agrícola y molienda de cañas y para otros fines, por la similitud que hay entre las dos. En efecto, la sección primera de la ley número 37 dice que se entiende por contrato de refacción agrícola aquél me-diante el cual una de las partes entrega y la otra recibe, con carácter devolutivo, determinadas cantidades en dinero efec-tivo o en especies, bien de una sola vez o en sucesivas oca-*154siones, para atender a la administración, sostenimiento, cul-tivo o mejoramiento de fincas rústicas, quedando afectos y gravados los frutos de las mismas fincas al pago de las can-tidades recibidas, con los intereses acordados; y dispone la sección 2 que el pago de las cantidades recibidas por el te-rrateniente será estipulado en dinero efectivo, o en la espe-cie de frutos rendidos por la finca refaccionada, dentro del plazo' señalado por los contratantes. Por los preceptos ci-tados se ve que el contrato de refacción agrícola existe por la entrega de dinero o especies para atender a la finca y no por el empleo de tal dinero o especies en ella, por lo que anotado un contrato de esa naturaleza en el registro que dicha ley crea y probada la realidad de tal entrega dicho cré-dito tiene para su cobro la preferencia que le concede la sección 4 de la expresada ley sobre los créditos posteriores de cualquier naturaleza, con excepción de los créditos por contribuciones, en cuanto a los frutos de la finca refaccio-nada, durante los años comprendidos en el contrato y siem-pre hasta que el acreedor sea completamente satisfecho del total importe de su crédito.
 También alega el apelante que la corte inferior erró al no estimar probado que ese contrato de refacción es simulado "y falso, pero el hecho de que don Iíiram Grómez fuese un acreedor hipotecario ■ por $8,000 de la finca y que hubiese otros créditos hipotecarios vencidos anteriores al de él no es bastante para estimar que el contrato de refacción es simulado por haber tenido por objeto cobrarse el apelado su crédito hipotecario con preferencia a los acreedores hipotecarios anteriores. No solamente el fraude debe probarse con hechos incontestables, o por lo menos con una preponderancia de prueba, pues su existencia no puede estimarse establecida por simples conclusiones, conjeturas y sospechas, como se dijo en el caso de Arruza v. Laugier, 14 D.P.R. 25, sino que en el presente caso se ha probado que desde 1917 a 8 de agosto de 1921 el apelado había prestado al Sr. Bravo *155cantidades por más de $14,000, que en dicha última fecha daba nn balance a su favor de $11,000 y pico.
En vista de todo lo expuesto creemos justificada la sen-tencia de la corte inferior con la imposición de costas hecha al banco apelante, y debemos confirmarla.